        Case 1:20-cv-00480-MV-GJF Document 9 Filed 04/07/21 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

MANUEL SOTO,

       Petitioner,

v.                                                                     No. 20-cv-0480 MV-GJF

MICHELLE LUJAN-GRISHAM,

       Respondent.

                          MEMORANDUM OPINION AND ORDER

       This matter comes before the Court on Petitioner Manuel Soto’s Petition for Writ of Habeas

Corpus Under 28 U.S.C. § 2241 (Doc. 1) (Petition). The Petition challenges his pretrial custody

at the Metropolitan Detention Center (“MDC”). The Court previously directed Petitioner to show

cause why the Petition is not moot following his guilty plea, conviction, and transfer to another

facility. Having reviewed the show-cause response and applicable law, the Court will dismiss the

Petition as moot.

I. Background

       Petitioner filed the Petition on May 13, 2020. At the time, he was awaiting trial in New

Mexico’s Second Judicial Court. See Docket Sheet in Case No. D-202-CR-2020-00782. The

Petition alleges: (1) MDC failed to provide sufficient protections against COVID-19; (2) the state

court improperly denied bond/bail; and (3) the state judge and prosecutor committed misconduct.

(Doc. 1 at 6-8). In the prayer for relief, Petitioner asks the Court to vacate his arrest and order his

immediate release from MDC on bond, or alternatively, require MDC to provide personal

protective equipment.1 Id. at 8. Petitioner later filed two supplementary pleadings elaborating


1
 Petitioner also asks the Court to “force or abolish [New Mexico Rule] 5-409,” which governs pretrial
detention, “due to unconstitutional acts to a non[] enemy combatant.” Doc. 1 at 8. The Court construes
        Case 1:20-cv-00480-MV-GJF Document 9 Filed 04/07/21 Page 2 of 5




on his arguments regarding pretrial detention and judicial misconduct. See Docs. 3, 4.

        On February 1, 2021, Petitioner pled guilty to receiving or transferring a stolen vehicle;

aggravated fleeing of a law enforcement officer; and battery on a peace officer. See Plea and

Disposition Agreement in Case No. D-202-CR-2020-00782; see also United States v. Ahidley, 486

F.3d 1184, 1192 n.5 (10th Cir. 2007) (courts have “discretion to take judicial notice of publicly-

filed records”); Mitchell v. Dowling, 672 F. App’x 792, 794 (10th Cir. 2016) (Habeas courts may

take “judicial notice of the state-court docket sheet”). The state court sentenced Petitioner to an

actual term of four years and nine months imprisonment, after suspensions and credits. See

Habitual Offender Judgment in Case No. D-202-CR-2020-00782; Doc. 8 at 1.

         On March 15, 2021, Petitioner filed a Notice indicating that he was transferred to the

Penitentiary of New Mexico (“PNM”). See Doc. 6. The Notice acknowledges that the habeas

landscape may have changed, based on the transfer. Petitioner states: “I am contemplating …

changing my relief of Habeas Corpus under 28 U.S.C. § 2241. And I’m not sure if I would have

to file another amended Habeas Corpus [under] 28 U.S.C. §2254. Now that I’m not on pre-trial

detention.” Doc. 6 at 1. By an Order entered March 18, 2021, the Court directed Petitioner to

show cause why his § 2241 Petition should not be dismissed as moot, since he is no longer a

pretrial detainee at MDC. See Doc. 7. Petitioner filed a response (Doc. 8), and the matter is

ready for review.

II. Discussion

        The Petition is governed by Habeas Corpus Rule2 4 and 28 U.S.C. § 2241. Habeas Corpus


this allegation as additional argument regarding Petitioner’s pretrial detention.
2
  “Habeas Corpus Rule” refers to the Rules Governing Section 2254 Proceedings in the United States
District Courts. The Court, in its discretion, applies those rules to the § 2241 petition. See Boutwell v.

                                                    2
        Case 1:20-cv-00480-MV-GJF Document 9 Filed 04/07/21 Page 3 of 5




Rule 4 requires a sua sponte review of habeas petitions. “If it plainly appears from the petition

and any attached exhibits that the petitioner is not entitled to relief … the judge must dismiss the

petition.” Habeas Corpus Rule 4. “If the petition is not dismissed, the judge must order the

respondent to file an answer….” Id.

       Section 2241 provides a remedy when a petitioner is “in custody in violation of the

Constitution or laws … of the United States.” 28 U.S.C. § 2241(c)(3). A petitioner who is

released from pretrial custody can only prevail where the detention has “continuing collateral

consequences” sufficient to meet the in-custody requirement. Spencer v. Kemna, 523 U.S. 1, 7

(1998). See Dumas v. U.S. Parole Comm’n, 397 F. App’x 492, 493 (10th Cir. 2010) (applying

Spencer’s mootness inquiry to § 2241 petitions). Said differently, a § 2241 “case becomes moot

when a plaintiff no longer suffers a redressable injury.” United States v. Fields, 823 F. App’x

587, 589 (10th Cir. 2020) (emphasis added).

       Petitioner acknowledges that his pretrial detention has ended. However, he contends that

it exceeded the limits allowed by law and the New Mexico Supreme Court’s recommendations for

handling pretrial detainees during COVID-19. See Doc. 8 at 1. He asks the Court to award 700

days of sentence credit as compensation for his risky and prolonged pretrial detention in MDC.

Id. The Tenth Circuit prohibits courts from modifying a completed sentence or “giv[ing] [ the

petitioner] a judicial make-up call by shortening” other penalties such as “his supervised release

term.” Rhodes v. Judiscak, 676 F.3d 931, 935 (10th Cir. 2012) (addressing mootness under §

2241). “[T]he best th[e] court could do would be to declare that he spent longer in custody than


Keating, 399 F.3d 1203, 1211 n. 2 (10th Cir. 2005) (court acted within its discretion by applying § 2254
Rules to § 2241 petition); McFarland v. Scott, 512 U.S. 849, 114 (1994) (courts may summarily dismiss
any habeas petition that appears legally insufficient on its face).

                                                   3
         Case 1:20-cv-00480-MV-GJF Document 9 Filed 04/07/21 Page 4 of 5




he should have,” which is an improper use of the writ. Id. Petitioner already received 341 days

of presentence credit towards his prison term for the time that he spent at MDC. See Habitual

Offender Judgment in Case No. D-202-CR-2020-00782. There is no authority allowing the Court

to award an additional 700 days of credit based on his risky pretrial custody. Crafting such a

remedy would constitute the type of “judicial make-up call” that is expressly prohibited by Rhodes.

Accordingly, Petitioner has not established a redressable injury under § 2241.

         Petitioner also attempts to overcome mootness by arguing that his conviction and sentence

are unconstitutional based on Miranda violations, discovery violations, judicial misconduct, and

ineffective assistance by counsel. See Doc. 8 at 1. These claims must be raised in a separate

habeas proceeding under 28 U.S.C. § 2254. See Montez v. McKinna, 208 F.3d 862, 865 (10th

Cir. 2000) (Section 2254 is the proper vehicle to “challenge … the validity of [a petitioner’s]

conviction and sentence”). To the extent that Petitioner moves to convert this § 2241 action to a

§ 2254 action, his request is denied. “A habeas petitioner is generally required to exhaust state

remedies” before obtaining relief “under … § 2254.” Id. at 866. “The exhaustion requirement

is satisfied if the federal issue has been properly presented to the highest state court, either by direct

review of the conviction or in a postconviction attack.” Dever v. Kansas State Penitentiary, 36

F.3d 1531, 1534 (10th Cir. 1994). Petitioner’s criminal judgment was entered two months ago,

and he has not begun the exhaustion process. See Docket Sheet in Case No. D-202-CR-2020-

00782.

         For these reasons, the Court will dismiss the § 2241 Petition as moot and decline to convert

the case to a § 2254 proceeding. The Court will also deny a certificate of appealability, as the

ruling is not reasonably debatable. See Slack v. McDaniel, 529 U.S. 473, 484 (2000) (certificate


                                                    4
        Case 1:20-cv-00480-MV-GJF Document 9 Filed 04/07/21 Page 5 of 5




of appealability can only issue where “reasonable jurists would find the district court’s assessment

of the constitutional claims debatable or wrong”). To reiterate, the dismissal has no impact on

any § 2254 claims challenging the underlying conviction and sentence. Petitioner should raise all

habeas claims in a state habeas petition and, if that is denied, a certiorari appeal with the New

Mexico Supreme Court. Once he has exhausted state remedies, he may file a § 2254 petition in

this Court. Petitioner is finally advised that any § 2254 claims must be filed within one year after

the criminal judgment becomes final. See 28 U.S.C. § 2244(d) (describing the one-year habeas

limitation).

        IT IS ORDERED that Petitioner Manuel Soto’s Petition for Writ of Habeas Corpus Under

28 U.S.C. § 2241 (Doc. 1) is DISMISSED as moot; a certificate of appealability is DENIED; and

the Court will enter a separate judgment closing the civil case.



                                              _________________________________
                                              HONORABLE MARTHA VÁZQUEZ
                                              UNITED STATES DISTRICT JUDGE




                                                 5
